Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on May 05, 2022. Claims 1-20 were pending in the Application. Claims 1, 3, 5-7, 9, 12, 16-17, and 19-20 are amended. No new claims have been added. No claims have been canceled. Claims 1, 7, and 17 are the independent claims, the remaining claims depend, directly or indirectly, on claims 1, 7, and 17. Thus claims 1-20 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments




















In the context of Claim Interpretation, Intended Use, paragraphs 3-5 of the Non-Final Rejection Office Action dated February 08, 2022, Applicant has NOT adequately amended to render the Claim Interpretation, Intended Use, moot. Examiner does NOT hereby rescind the Claim Interpretation, Intended Use, for paragraphs 3-5 of the Non-Final Rejection Office Action dated February 08, 2022.
In the context of 35 U.S.C. § 101, Applicant submits that claim 1 is not merely directed to "determining indoor positioning through payment transaction information and radio measurement data." Rather, claim 1 uses payment transaction data and radio measurement data to update a radio map to so that the radio map is able to be used to determine radio-based position estimates that include human readable floor indicators. This new and additional function of the radio map provides an improvement over conventional radio maps that are generally not able to enable positioning with human readable floor indicators. Thus, similar to USPTO Patentable Subject Matter Example 4, claim 1 is not directed to the mathematical concepts themselves. For example, the meaningful limitations placed upon the application of the claimed mathematical operations show that the claim is not directed to performing mathematical operations on a computer alone. In particular, claim 1 uses payment transaction information and radio measurement data as part of a process for updating a radio map to provide an improved radio map. As such, claim 1 provides a practical application. Therefore, claim 1 is recites patent eligible subject matter.
Applicant also submits that claim 1 is not directed to basic tools of scientific research and technological work and clearly do not seek to tie up any judicial exception such that others cannot practice it. In particular, claim 1 addresses the particular problem of generating radio maps that enable positioning including human readable floor indicators. Moreover, claim 1 provides a particular and technical solution to this particular problem through harnessing of payment transaction information and radio measurement data to enable the generation of the updated radio map that is configured to enable positioning that includes human readable floor indicators. Thus, rather than being directed to an abstract idea or attempting to monopolize a judicial exception, claim 1 provides a practical application in the field of three-dimensional radio map generation.
Applicant respectfully submits that claim 1 provides a practical application and amounts to significantly more than an abstract idea. Claims 2-20 recite similar features to those recited by independent claim 1. Therefore, claims 1-20 recite patent eligible subject matter and Applicant respectfully requests the rejection be withdrawn.
Examiner has considered these arguments and is not persuaded. Examiner maintains that the currently amended claims 1, as well as the currently amended claims 7 and 17, do not overcome the current rejection under 35 U.S.C. § 101. Examiner has applied the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) to the currently amended claims, and notes that MPEP § 2106.04(a) recites that the enumerated groupings of abstract ideas are defined as: 
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
Examiner notes that in Non-Final Rejection Office Action dated February 08, 2022, paragraphs 6-12, in the context of 35 U.S.C. §101 rejection, Examiner asserted that the abstract idea of “determining indoor positioning through payment transaction information and radio measurement data” was grouped under “Mathematical Concepts.” 
Examiner notes that claim 1 recites “obtaining, …, payment transaction information pertaining to a mobile payment transaction event, the mobile payment transaction event comprising an exchange of payment information …; obtaining, …, radio measurement data representative of a radio environment at a location of the mobile payment transaction event and …; associating, …, the payment transaction information and the radio measurement data to indicate that the radio measurement data was captured at the location of the mobile payment transaction event and …; and …” which then is grouped under “Mathematical Concepts” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Examiner further notes the additional elements of the claims such as “transmitting, …, the payment transaction information and the associated radio measurement data for mapping radio data layers of a radio map to floor identifiers, wherein the radio map is updated based on a mapping of the one or more radio data layers of the radio map to the one or more floor identifiers such that the radio map enables positioning using human readable floor identifiers”, “associated data”, “one or more processors”, “communication interface”, “a payment terminal”, and “an apparatus” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use, and does not result in a technical improvement. The additional elements also do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “determining indoor positioning through payment transaction information and radio measurement data.”
Finally, Examiner notes that dependent claims 2-3 are directed to data, dependent claim 4 is directed to collecting data, dependent claims 6-7, 9, and 12, are directed to mapping, where the collecting data dependent claims and the mapping dependent claims are also abstract, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “determining indoor positioning through payment transaction information and radio measurement data” using computer technology (e.g., “one or more processors”, “communication interface”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself.
Hence, claims 1-20 are not patent eligible under 35 U.S.C. § 101, and Examiner maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 112(a), Lack of Algorithm, for paragraphs 14 and 16 of the Non-Final Rejection Office Action dated February 08, 2022, Applicant has adequately amended to render the rejections under 35 U.S.C. § 112(a), Lack of Algorithm, moot. Examiner hereby rescinds the rejections under 35 U.S.C. § 112(a), Lack of Algorithm, for paragraphs 14 and 16 of the Non-Final Rejection Office Action dated February 08, 2022.
In the context of 35 U.S.C. § 112(a), Lack of Algorithm, for paragraphs 15 and 17-25 of the Non-Final Rejection Office Action dated February 08, 2022, Applicant has NOT adequately amended to render the rejections under 35 U.S.C. § 112(a), Lack of Algorithm, moot. Examiner does NOT hereby rescind the rejections under 35 U.S.C. § 112(a), Lack of Algorithm, for paragraphs 15 and 17-25 of the Non-Final Rejection Office Action dated February 08, 2022.
In the context of 35 U.S.C. § 112(b), Unclear Scope, for paragraphs 27-31 of the Non-Final Rejection Office Action dated February 08, 2022, Applicant has adequately amended to render the rejections under 35 U.S.C. § 112(b), Unclear Scope, moot. Examiner hereby rescinds the rejection under 35 U.S.C. § 112(b), Unclear Scope, for paragraphs 27-31 of the Non-Final Rejection Office Action dated February 08, 2022.
In the context of 35 U.S.C. § 112(b), Unclear Scope, for paragraph 32 of the Non-Final Rejection Office Action dated February 08, 2022, Applicant has NOT adequately amended to render the rejection under 35 U.S.C. § 112(b), Unclear Scope, moot. Examiner does NOT hereby rescind the rejections under 35 U.S.C. § 112(b), Unclear Scope, for paragraph 32 of the Non-Final Rejection Office Action dated February 08, 2022.
In the context of 35 U.S.C. § 112(b), Antecedent Basis, for paragraphs 34-36 of the Non-Final Rejection Office Action dated February 08, 2022, Applicant has adequately amended to render the rejections under 35 U.S.C. § 112(b), Antecedent Basis, moot. Examiner hereby rescinds the rejection under 35 U.S.C. § 112(b), Antecedent Basis, for paragraphs 34-36 of the Non-Final Rejection Office Action dated February 08, 2022.
In the context of 35 U.S.C. § 103, Applicant respectfully submits that the cited references fail to teach or suggest at least these features of independent claims 1, 7, and 17, as amended. Fein fails to teach or suggest “obtaining, by one or more processors of the at least one apparatus, payment transaction information pertaining to a mobile payment transaction event, the mobile payment transaction event comprising an exchange of payment information between a mobile device and a payment terminal via a short range radio technology; obtaining, by the one or more processors, radio measurement data representative of a radio environment at a location of the mobile payment transaction event and of the payment terminal; …” as recited in some form by independent claims 1 and 17, as amended. Lin fails to cure the deficiencies of Fein.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1, and similarly claim 17, is not patentable. Claim 1, and similarly claim 17, stands rejected under 35 U.S.C §103 in the analysis below, and are therefore, not patentable in view of Han (US 20190383896 A1) now applying to the applicable amended sections for claim 1, and similarly for claim 17.  
Applicant also respectfully submits that the cited references fail to teach or suggest at least these features of independent claims 1, 7, and 17, as amended. Fein fails to teach or suggest “… and associating, by the one or more processors, the payment transaction information and the radio measurement data to indicate that the radio measurement data was captured at the location of the mobile payment transaction event and of the payment terminal,” as recited in some form by independent claims 1 and 17, as amended. Lin fails to cure the deficiencies of Fein.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1, and similarly claim 17, is not patentable. Claim 1, and similarly claim 17, stands rejected under 35 U.S.C §103 in the analysis below, and are therefore, not patentable in view of Lin (US 20150006308 A1) now applying to the applicable amended sections for claim 1, and similarly for claim 17.  
In the context of 35 U.S.C. § 103, Applicant respectfully submits that the cited references fail to teach or suggest at least these features of independent claims 1, 7, and 17, as amended. Moreover, Fein fails to teach or suggest “receiving, by one or more processors of the at least one apparatus, payment transaction information pertaining to a mobile payment transaction event with a mobile device and associated radio measurement data representative of a radio environment at a location of the mobile payment transaction event, the mobile payment transaction event comprising an exchange of payment information between a mobile device and a payment terminal via a short range radio technology,” as recited by independent claim 7. Lin fails to cure the deficiencies of Fein.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 7 is not patentable. Claim 7 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Han (US 20190383896 A1) now applying to the applicable amended sections for claim 7.  
In the context of 35 U.S.C. § 103, Applicant respectfully submits one of ordinary skill in the art would not be motivated to modify Fein to arrive at the recitations of independent claims 1, 7, and 17. As stated in MPEP §2143.01, if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. Moreover, MPEP §2143.01 further states that if a proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. 
Applicant finally submits that the exchange of payment authorization data between the application device and the receiver processing and distribution system is not performed via a short range radio technology. Modifying the teaching of Fein to require that the application device be located at the merchant location to provide the payment authorization data would change the principle of operation of Fein. Thus, one of ordinary skill in the art would not be motivated to combine Fein with Lin or any other reference to arrive at the recitations of independent claims 1, 7, and 17. At least these concepts are not disclosed or suggested by Fein and Lin. Therefore, Applicant respectfully submits that independent claims 1, 7, and 17 as amended are not obvious in light of the cited references and therefore requests that the rejection of these claims be withdrawn.
Examiner finds the applicant arguments moot as new references, Han (US 20190383896 A1) and Lin (US 20150006308 A1) are being applied for determining obviousness under 35 U.S.C. § 103. Therefore, claim 1, and similarly claims 7 and 17, is not patentable. Claim 1, and similarly claims 7 and 17, stands rejected under 35 U.S.C §103 in the analysis below, and are therefore, not patentable in view of Han (US 20190383896 A1) and Lin (US 20150006308 A1) now applying to the applicable amended sections for claim 1, and similarly for claims 7 and 17.  
Therefore, the amended claim 1, and similarly amended claims 7 and 17, stands rejected under 35 U.S.C. § 103. Claims 2-6, which depend on claim 1, stand rejected under 35 U.S.C. § 103; claims 8-16, which depend on claim 7, stand rejected under 35 U.S.C. § 103; and claims 18-20, which depend on claim 17, stand rejected under 35 U.S.C. § 103.

Claim Interpretation – Intended Use
Regarding Claim 1, Examiner notes that the following limitations: “associating … radio measurement data to indicate …;” is an intended use of “radio measurement data”; and therefore, carries limited patentable weight. Additionally, similar language recited in claim 17. See MPEP § 2103 (I) (C).
Regarding Claim 1, Examiner notes that the following limitations: “transmitting … one or more floor identifiers such that the radio map …” is an intended use of “one or more floor identifiers”; and therefore, carries limited patentable weight. Additionally, similar language recited in claims 7 and 17. See MPEP § 2103 (I) (C).
Regarding Claim 17, Examiner notes that the following limitations: “An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: obtain payment transaction information …; obtain radio measurement data representative …; associate the payment transaction information …; and provide the payment transaction information …” are intended uses of “the apparatus”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 18, Examiner notes that the following limitation: “The apparatus of claim 17, wherein the apparatus is further caused to: take one or more radio measurements …” is an intended use of “the apparatus”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 20, Examiner notes that the following limitation: “The apparatus of claim 17, wherein the apparatus is further caused to: determine a location estimate …” is an intended use of “the apparatus”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Interpretation – Nonfunctional Descriptive Material
Regarding claim 12, Examiner notes that the following limitation: “predetermined distance …;” is nonfunctional descriptive material.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See MPEP § 2111.05 (I).

Claim Interpretation – Not Positively Recited
Regarding claim 1, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: claim 1: “transmitting … wherein the radio map is updated … on a mapping of the one or more radio data layers … to the one or more floor identifiers such that the radio map enables using human readable floor identifiers.” Additionally, similar language recited in claims 7 and 17. (“A claim is only limited by positively recited elements …”) See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





















Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to “a method;” claim 7 is directed to “a method;” and claim 17 is directed to an apparatus comprising at least one processor and at least one memory. Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-20 are directed to the abstract idea of “determining indoor positioning through payment transaction information and radio measurement data,” which is grouped under “Mathematical Concepts” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “obtaining, …, payment transaction information pertaining to a mobile payment transaction event, the mobile payment transaction event comprising an exchange of payment information …; obtaining, …, radio measurement data representative of a radio environment at a location of the mobile payment transaction event …; associating, …, the payment transaction information and the radio measurement data to indicate that the radio measurement data was captured at the location of the mobile payment transaction event …; and transmitting, …, the payment transaction information and the associated radio measurement data for mapping radio data layers of a radio map to floor identifiers, wherein the radio map is updated based on a mapping of the one or more radio data layers of the radio map … such that the radio map enables positioning ...” Accordingly, the claim recites an abstract idea, “determining indoor positioning through payment transaction information and radio measurement data.” (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “transmitting, …, the payment transaction information and the associated radio measurement data for mapping radio data layers of a radio map to floor identifiers, wherein the radio map is updated based on a mapping of the one or more radio data layers of the radio map to the one or more floor identifiers such that the radio map enables positioning using human readable floor identifiers”, “associated data”, “one or more processors”, “a communication interface”, “a payment terminal”, and “an apparatus” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “determining indoor positioning through payment transaction information and radio measurement data.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “determining indoor positioning through payment transaction information and radio measurement data” using computer technology (e.g., “at least one processor”, “a communication interface”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-6, which depend from claim 1; dependent claims 8-16, which depend from claim 7; and dependent claims 18-20, which depend from claim 17, do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims 2-3 are directed to data, dependent claim 4 is directed to collecting data, dependent claims 6-7, 9, and 12, are directed to mapping, where the collecting data dependent claims and the mapping dependent claims are also abstract, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “determining indoor positioning through payment transaction information and radio measurement data” using computer technology (e.g., “one or more processors”, “a communication interface”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself. Claims 2-6, 8-16, and 18-20 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “determining indoor positioning through payment transaction information and radio measurement data.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “determining indoor positioning through payment transaction information and radio measurement data.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 
Written Description
Claim 1 recites “transmitting … the radio map enables positioning …” However, the specification does not provide details on what the limitation, “enables” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “enables” to be performed. Additionally, similar language recited in claims 7 and 17. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 17 recites “An apparatus … and the computer program code configured to, …:” However, the specification does not provide details on what the limitation, “configured to” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “configured to” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 17 recites “An apparatus …, cause the apparatus to:” However, the specification does not provide details on what the limitation, “cause” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “cause” to be performed. Additionally, similar language is recited in claims 18 and 20. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 1 recites “transmitting, …, wherein the radio map is updated … positioning using human readable floor identifiers.” The claim is silent as to what is performing the “transmitting, is updated, and using” steps. Therefore, the scope of the claim is unclear.  (See MPEP § 2173.05(q) and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 4 recites “The method of claim 1, wherein the method further comprises: taking …” The claim is silent as to what performs the “taking” step. Therefore, the scope of the claim is unclear. (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 6 recites “The method of claim 1, wherein the method further comprises: determining …” The claim is silent as to what performs the “determining” step. Therefore, the scope of the claim is unclear. (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 7 recites “determining, … based at least in part on …” The claim and specification are silent as to what is “at least in part”. Therefore, the scope of the claim is unclear.  (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 7 recites “updating … positioning using human …” The claim is silent as to what is performing the “using” step. Therefore, the scope of the claim is unclear. Additionally, similar language is recited in claim 17. (See MPEP § 2173.05(q) and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 8 recites “The method of claim 7, … obtaining a name …” The claim is silent as to what is performing the “obtaining” step. Therefore, the scope of the claim is unclear.  (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 9 recites “The method of claim 7, … determining a location …” The claim is silent as to what is performing the “determining” step. Therefore, the scope of the claim is unclear.  (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 10 recites “The method of claim 7, … determining a floor identifier …” The claim is silent as to what is performing the “determining” step. Therefore, the scope of the claim is unclear.  (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 11 recites “The method of claim 10, … identifying a matching entry … by comparing information …” The claim is silent as to what is performing the “identifying and comparing” steps. Therefore, the scope of the claim is unclear.  (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 12 recites “The method of claim 11, … is performed only for …” The claim is silent as to what is performing the “is performed” step. Therefore, the scope of the claim is unclear.  (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 14 recites “The method of claim 10, … determining a radio data layer …” The claim is silent as to what is performing the “determining” step. Therefore, the scope of the claim is unclear.  (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 15 recites “The method of claim 14, … mapping one or more …” The claim is silent as to what is performing the “mapping” step. Therefore, the scope of the claim is unclear.  (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 16 recites “The method of claim 7, … mapping the at least one …” The claim is silent as to what is performing the “mapping” step. Therefore, the scope of the claim is unclear.  (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-10 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han (U. S. Patent Application Publication No. 20190383896 A1), herein referred to as Han.
Regarding claim 7, Han discloses, a method, performed by at least one apparatus, the method comprising: receiving, by one or more processors of the at least one apparatus (FIG. 2, item 200, and [0045]-[0047]), payment transaction information pertaining to a mobile payment transaction event with a mobile device and associated radio measurement data representative of a radio environment at a location of the mobile payment transaction event, the mobile payment transaction event comprising an exchange of payment information between a mobile device and a payment terminal via a short range radio technology ([0049]-[0050]); 					
determining, by the one or more processors, a mapping one or more radio data layers of a radio map to one or more floor identifiers based at least in part on the payment transaction information and the associated radio measurement data ([0078]-[0079]); and							
updating, by the one or more processors, the radio map based on the mapping of the one or more radio data layers of the radio map to the one or more floor identifiers such that the radio map enables positioning using human readable floor identifiers ([0070] and [0078]-[0079]).
Regarding claim 8, Han discloses the limitations of claim 7. Han further discloses the method of claim 7, wherein the method further comprises: based on the payment transaction information, obtaining a name of a business at which the mobile payment transaction event took place ([0052] and [0077]).
Regarding claim 9, Han discloses the limitations of claim 7. Han further discloses the method of claim 7, wherein the method further comprises: based on the radio measurement data and the radio map, determining a location estimate of the mobile device ([0077]-[0079]).
Regarding claim 10, Han discloses the limitations of claim 7. Han further discloses the method of claim 7, wherein the method further comprises: based on the payment transaction information, determining a floor identifier of the floor on which the mobile payment transaction event took place ([0059] and [0066]-[0067]).
Regarding claim 14, Han discloses the limitations of claims 7 and 10. Han further discloses the method of claim 10, wherein the method further comprises: based on the obtained radio measurement data, determining a radio data layer of the radio map ([0078]-[0079]); and 
associating the determined floor identifier and the determined radio data layer ([0051] and [0067]).
Regarding claim 15, Han discloses the limitations of claims 7, 10, and 14. Han further discloses the method of claim 14, wherein the method further comprises: mapping one or more radio data layers of the radio map to one or more floor identifiers based on one or more determined floor identifiers and associated radio data layers ([0104]).
Regarding claim 16, Han discloses the limitations of claim 7. Han further discloses the method of claim 7, wherein the method further comprises: for at least one radio data layer of the radio data layers of the radio map, mapping the at least one radio data layer to a respective floor identifier based on knowledge or an assumption on at least one of the mapping or the distribution of floor identifiers ([0104]-[0107]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Han (U. S. Patent Application Publication No. 20190383896 A1), herein referred to as Han, and in view of Lin (U. S. Patent Application Publication No. 20150006308 A1), herein referred to as Lin.
Regarding claims 1 and 17, Han discloses a method, performed by at least one apparatus, the method comprising: obtaining, by one or more processors of the at least one apparatus (FIG. 2, item 200, and [0045]-[0047]), payment transaction information pertaining to a mobile payment transaction event, the mobile payment transaction event comprising an exchange of payment information between a mobile device and a payment terminal via a short range radio technology ([0049]-[0050]);
obtaining, by the one or more processors (FIG. 2, item 200, and [0045]-[0047]), radio measurement data representative of a radio environment at a location of the mobile payment transaction event and of the payment terminal ([0077]); …
transmitting, via a communication interface of the at least one apparatus ([0046]), the payment transaction information and the associated radio measurement data for mapping radio data layers of a radio map to floor identifiers, wherein the radio map is updated based on a mapping of the one or more radio data layers of the radio map to the one or more floor identifiers such that the radio map enables positioning using human readable floor identifiers ([0070] and [0078]-[0079]) …
an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to ([0046]-[0047]):
Han does not specifically disclose, however, Lin discloses associating, by the one or more processors (FIG. 11, item 1105, and [0047]), the payment transaction information and the radio measurement data to indicate that the radio measurement data was captured at the location of the mobile payment transaction event and of the payment terminal ([0038]-[0039]); and …
Lin discloses in-store collaborative shopping. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in-store collaborative shopping, as in Lin, to improve and/or enhance the technology for radio map construction, as in Han, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide users requiring collaboration in real-time while shopping in a store, collaborative shopping information for manageability, effective communication, synchronization of data among the group users, and integration with other products such as retailer application, mobile checkout at the store, and the like, especially when users and products are at different locations and different levels within the store.
Regarding claim 2, Han and Lin disclose the limitations of claim 1. Han further discloses the method of claim 1, the method further comprising: performing, by the mobile device, the mobile payment transaction ([0052]).
Regarding claim 3, Han and Lin disclose the limitations of claim 1. Han further discloses the method of claim 1, wherein the payment transaction information comprises one or more of: information representative of a name of a transaction partner involved in the mobile payment transaction event; information representative of a name of a business, at which the mobile payment transaction event took place; information representative of a location, at which the mobile payment transaction event took place ([0077]); an identifier of the mobile payment transaction event; or  a time of the mobile payment transaction event ([0050] and [0076]).
Regarding claims 4 and 18, Han and Lin disclose the limitations of claims 1 and 17. Han further discloses the method of claim 1, wherein the method further comprises: taking one or more radio measurements by the mobile device coinciding with the mobile payment transaction event, the radio measurement data comprising the one or more radio measurements ([0077]-[0079]).
Regarding claims 5 and 19, Han and Lin disclose the limitations of claims 1, 4, 17, and 18. Han further discloses the method of claim 4, wherein the one or more radio measurements comprise one or more of: an identifier of a radio node emitting an observed radio signal; information on a received signal strength of an observed radio signal ([0049], [0054], [0063], and [0076]); information on path losses of an observed radio signal; information on a timing measurement of an observed radio signal; or information on an angle of arrival of an observed radio signal.
Regarding claims 6 and 20, Han and Lin disclose the limitations of claim 1 and 17. Han does not specifically disclose, however, Lin discloses the method of claim 1, wherein the method further comprises: determining a location estimate of the mobile device based on the radio measurement data and the radio map (FIG. 8, item 810, 820, 830, and [0037]-[0038]).
Lin discloses in-store collaborative shopping. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in-store collaborative shopping, as in Lin, to improve and/or enhance the technology for radio map construction, as in Han, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide users requiring collaboration in real-time while shopping in a store, collaborative shopping information for manageability, effective communication, synchronization of data among the group users, and integration with other products such as retailer application, mobile checkout at the store, and the like, especially when users and products are at different locations and different levels within the store.

Claims 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Han (U. S. Patent Application Publication No. 20190383896 A1), herein referred to as Han, and in view of Yang et al (U. S. Patent Application Publication No. 20180160261 A1), herein referred to as Yang.
Regarding claim 11, Han discloses the limitations of claims 7 and 10. Han does not specifically disclose, however, Yang discloses the method of claim 10, wherein the determining of a floor identifier of the floor on which the mobile payment transaction event took place comprises identifying a matching entry in a point of interest database by comparing information including a name of the business at which the mobile payment transaction event took place, obtained based on the payment transaction information and information, including names of places of interest, comprised by the point of interest database (FIG. 5, items 510-550, and [0116]-[0120]).
Yang teaches providing point of interest information and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing point of interest information and electronic device supporting the same, as in Yang, to improve and/or enhance the technology for radio map construction, as in Han, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide the capability for providing point of interest (POI) information including information on where an electronic device is located, in particular when located within a predetermined range from a payment generation location, and to transmit, to an external server through a wireless communication circuit, a portion of the stored data and the POI information either before or after transmitting the payment-related information. Points of interest data provides information about real world geographical locations, as well as providing simple, every day locations, such as retail and grocery stores, restaurants, hotels, and so on.
Regarding claim 12, Han discloses the limitations of claims 7 and 10. Han and Yang disclose the limitations of claim 11. Han does not specifically disclose, however, Yang discloses the method of claim 11, wherein the identifying of a matching entry in a point of interest database is performed only for those points of interest of the point of interest database with a location within a predetermined distance of a determined location estimate of the mobile device (FIG. 6A, 6B, items 106-1, 101-1, 101-2, and [0125]-[0126]).
Yang teaches providing point of interest information and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing point of interest information and electronic device supporting the same, as in Yang, to improve and/or enhance the technology for radio map construction, as in Han, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide the capability for providing point of interest (POI) information including information on where an electronic device is located, in particular when located within a predetermined range from a payment generation location, and to transmit, to an external server through a wireless communication circuit, a portion of the stored data and the POI information either before or after transmitting the payment-related information. Points of interest data provides information about real world geographical locations, as well as providing simple, every day locations, such as retail and grocery stores, restaurants, hotels, and so on.
Regarding claim 13, Han discloses the limitations of claims 7 and 10. Han does not specifically disclose, however, Yang discloses the method of claim 10, wherein the determining of a floor identifier of the floor on which the mobile payment transaction event took place comprises obtaining the floor identifier from the identified entry of the point of interest database ([0279]-[0280]).
Yang teaches providing point of interest information and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing point of interest information and electronic device supporting the same, as in Yang, to improve and/or enhance the technology for radio map construction, as in Han, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide the capability for providing point of interest (POI) information including information on where an electronic device is located, in particular when located within a predetermined range from a payment generation location, and to transmit, to an external server through a wireless communication circuit, a portion of the stored data and the POI information either before or after transmitting the payment-related information. Points of interest data provides information about real world geographical locations, as well as providing simple, every day locations, such as retail and grocery stores, restaurants, hotels, and so on.
Conclusion




























































































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Howe et al (U. S. Patent Application Publication No. 20170295470 A1) – Systems and Methods for Determining Device Location Using Wireless Data and Other Geographical Location Data
Howe recites a computer-implemented method for determining device location of a user device within a venue using a wireless positioning system. The method includes identifying a plurality of signal sample sets, wherein each signal sample set includes a sample location within the venue and one or more wireless signal strengths of associated wireless access points positioned at the venue, wherein the sample location is determined based on location data associated with a corresponding payment card transaction within the venue. The method also includes receiving a subject wireless signal strength sample of the wireless access points captured by the user device at an unidentified location within the venue. The method further includes determining a subject location of the user device based on the plurality of signal sample sets and the one or more subject wireless signal strength samples, and providing the subject location of the user device within the venue. Howe was not used as prior art as the cited references better teach the claimed subject matter. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN R CHISM/Examiner, Art Unit 3692

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692